EXHIBIT 99.1 Interactive Intelligence Reports 2011 Third-Quarter Operating Results Revenues increase 25 percent and cloud-based contracts more than double INDIANAPOLIS, Oct. 24, 2011 Interactive Intelligence Group Inc. (Nasdaq: ININ), a global provider of unified IP business communications solutions, has announced operating results for the three and nine months ended Sept. 30, 2011. The company reported revenues of $52.1 million, an increase of 25 percent over the third quarter of 2010. On a generally accepted accounting principles (GAAP) basis, 2011 third-quarter operating income was $4.7 million, net income was $3.3 million, and diluted earnings per share (EPS) was $0.16, compared to operating income of $5.6 million, net income of $3.5 million, and EPS of $0.19 in the same quarter last year. On a non-GAAP* basis, operating income was $6.6 million, net income was $5.8 million, and EPS was $0.29 in the third quarter of 2011, compared to operating income of $6.7 million, net income of $7.0 million, and EPS of $0.37 in the third quarter of 2010. Non-GAAP operating income, net income, and EPS in the 2011 third quarter excluded purchase accounting adjustments of $476,000, or EPS of $0.02; charges for stock-based compensation of $1.4 million, or EPS of $0.07; and non-cash income tax expense of $636,000, or EPS of $0.04. For the third quarter of 2010 these results excluded: charges for stock-based compensation of $1.0 million, or EPS of $0.06; and non-cash income tax expense of $2.4 million, or EPS of $0.12. Cloud-based orders received during the quarter more than doubled from the 2010 third quarter, increasing to 31 percent of total orders from 18 percent in the same quarter last year. Cloud-based transactions were entered into with 23 customers, up from nine in the 2010 third quarter. If the mix of premise- and cloud-based contracts had been the same in the third quarter of 2011 as they were in the third quarter of 2010, financial results for the third quarter of 2011 would have shown increases in reported results of approximately $4 million in revenues, $3 million in operating income, and $0.15 in EPS. "There is clearly a market shift toward cloud-based contact centers and we are focused on extending our leadership position in the high end of this segment,” said Interactive Intelligence founder and CEO, Dr. Donald E. Brown. “We manage our business based on winning a customer and the long-term value of that customer. We look beyond the short-term revenue recognition effects of these transactions as we continue the strategy of building an increasing recurring revenue stream. “We signed the largest deal in the company’s history during this third quarter, a $10 million five-year cloud contract with a peak of 4,200 agent seats and additional opportunities for expansion.We view this transaction with a recognized world-class vendor as yet another demonstration of both the breadth and architectural strength of our offering, particularly at the upper end of the market.” Cash and investment balances as of Sept. 30, 2011 were $91.0 million. The company has no debt. During the quarter, the company used cash of $9.3 million to acquire CallTime Solutions, a reseller of the Interactive Intelligence solutions throughout Australia and New Zealand. Deferred revenues increased to $65.7 million and unrecognized future cloud contracts increased to over $29.5 million at Sept. 30, 2011 from $62.1 million in recorded deferred revenues and $22.0 million in future cloud revenues at June 30, 2011. Results for the first nine months of 2011 included: - Total revenues of $151.9 million, a 31 percent increase from $115.7 million in 2010. - GAAP operating income of $15.1 million, up from $14.3 million in 2010. - Non-GAAP operating income of $20.6 million, compared to $17.3 million in 2010. - GAAP net income of $10.2 million or EPS of $0.51, compared to $7.8 million, or EPS of $0.42 in 2010. - Non-GAAP net income of $17.6 million, or EPS of $0.88, compared to $16.1 million, or EPS of $0.86 in 2010. For the first nine months of 2011, non-GAAP net income and EPS excluded charges for purchase accounting adjustment of $1.5 million, or EPS of $0.07; stock-based compensation of $4.0 million, or EPS of $0.20; and non-cash income tax expense of $1.9 million, or EPS of $0.10. For the first nine months of 2010, non-GAAP net income and EPS excluded charges for stock-based compensation of $3.0 million, or EPS of $0.16; and non-cash income tax expense of $5.2 million, or EPS of $0.28. In the third quarter of 2011 research firm, Frost & Sullivan, honored Interactive Intelligence with its “Company of the Year, Contact Center Systems, North America, 2011” award. Interactive Intelligence will host a conference call Oct. 24, 2011 at 4:30 p.m. Eastern time (EDT) featuring Dr. Brown and the company’s CFO, Stephen R. Head. A live Q&A session will follow opening remarks. To access the teleconference, please dial 1 877.324.1969 at least five minutes prior to the start of the call. Ask for the teleconference by the following name: "Interactive Intelligence third-quarter earnings call." The teleconference will also be broadcast live on the company's investor relations' page at http://investors.inin.com. An archive of the teleconference will be posted following the call. About Interactive Intelligence Interactive Intelligence Group Inc. (Nasdaq: ININ) is a global provider of unified business communications solutions for contact center automation, enterprise IP telephony, and business process automation. The company’s solutions, which can be deployed via an on-premise or hosted model, include vertical-specific applications for insurance and collections. Interactive Intelligence was founded in 1994 and has more than 4,000 customers worldwide. The company is among Forbes Magazine’s 2011 Best Small Companies in America, and Software Magazine’s 2011 Top 500 Global Software and Services Suppliers. It employs approximately 1,000 people and is headquartered in Indianapolis, Indiana. The company has offices throughout North America, Latin America, Europe, Middle East, Africa and Asia Pacific. Interactive Intelligence can be reached at +1 317.872.3000 or info@inin.com; on the Net: www.inin.com. *Non-GAAP Measures The non-GAAP measures shown in this release include revenue which was not recognized on a GAAP basis due to purchase accounting adjustments and exclude non-cash stock-based compensation expense for stock options, the amortization of certain intangible assets related to acquisitions by the company and non-cash income tax expense. Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures are included with the financial information included in this press release. These measures are not in accordance with, or an alternative for, GAAP and may be different from non-GAAP measures used by other companies. Stock-based compensation expense and amortization of intangibles related to acquisitions are non-cash and income tax expense is primarily non-cash. Management believes that the presentation of non-GAAP results, when shown in conjunction with corresponding GAAP measures, provides useful information to management and investors regarding financial and business trends related to the company's results of operations. Further, management believes that these non-GAAP measures improve management's and investors' ability to compare the company's financial performance with other companies in the technology industry. Because stock-based compensation expense, non-cash income tax expense amounts and amortization of intangibles related to acquisitions can vary significantly between companies, it is useful to compare results excluding these amounts. Management also uses financial statements that exclude stock-based compensation expense related to stock options, non-cash income tax amounts and amortization of intangibles related to acquisitions for its internal budgets. This release may contain certain forward-looking statements that involve a number of risks and uncertainties. Amongthe factors that could cause actual results to differ materially are the following: rapid technological changes in the industry; the company's ability to maintain profitability; to manage successfully its growth; to manage successfully its increasingly complex third-party relationships resulting from the software and hardware components being licensed or sold with its solutions; to maintain successful relationships with certain suppliers which may be impacted by the competition in the technology industry; to maintain successful relationships with its current and any new partners; to maintain and improve its current products; to develop new products; to protect its proprietary rights adequately; to successfully integrate acquired businesses; and other factors described in the company's SEC filings, including the company's latest annual report on Form 10-K. Interactive Intelligence is the owner of the marks INTERACTIVE INTELLIGENCE, its associated LOGO and numerous other marks. All other trademarks mentioned in this document are the property of their respective owners. ININ-G Contacts: Stephen R. Head Chief Financial Officer Interactive Intelligence +1 317.715.8412 steve.head@inin.com Christine Holley Senior Director of Market Communications Interactive Intelligence +1 317.715.8220 christine.holley@inin.com ### Interactive Intelligence Group, Inc. Condensed Consolidated Statements of Income (in thousands, except per share amounts) Unaudited Three Months Ended Nine Months Ended September 30, September 30, Revenues: Product $ Recurring Services Total revenues Costs of revenues: Product Recurring Services Amortization of intangible assets 35 16 48 Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of intangible assets 9 28 Total operating expenses Operating income Other income (expense): Interest income, net Other income (expense) ) Total other income (expense) ) Income before income taxes Income tax expense Net income $ Net income per share: Basic $ Diluted Shares used to compute net income per share: Basic Diluted Interactive Intelligence Group, Inc. Reconciliation of Supplemental Financial Information (in thousands, except per share amounts) Unaudited Three Months Ended Nine Months Ended September 30, September 30, Net income, as reported $ Purchase accounting adjustments: Increase to revenues: Recurring 64 - 8 Services - 1 48 4 Reduction of operating expenses: Customer Relationships 9 27 Technology 35 16 48 Non-compete agreements 45 - - Acquisition Costs 75 - - Total 26 87 Non-cash stock-based compensation expense: Cost of recurring revenues 68 Cost of services revenues 36 18 71 69 Sales and marketing Research and development General and administrative Total Non-cash income tax expense Non-GAAP net income $ Operating income, as reported $ Purchase accounting adjustments 26 87 Non-cash stock-based compensation expense Non-GAAP operating income $ Diluted EPS, as reported $ Purchase accounting adjustments Non-cash stock-based compensation expense Non-cash income tax expense Non-GAAP diluted EPS $ Interactive Intelligence Group, Inc. Condensed Consolidated Balance Sheets (in thousands) September 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Deferred tax assets, net Prepaid expenses Other current assets Total current assets Long-term investments - Property and equipment, net Deferred tax assets, net Goodwill Intangible assets, net Other assets, net Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ $ Accrued compensation and related expenses Deferred product revenues Deferred services revenues Total current liabilities Long-term deferred revenues Other long-term liabilities - Total liabilities Shareholders' equity: Preferred stock - - Common stock Additional paid-in-capital Accumulated other comprehensive loss ) ) Retained earnings (accumulated deficit) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ Interactive Intelligence Group, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine Months Ended September 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and other non-cash items Stock-based compensation expense Tax benefits from stock-based payment arrangements ) ) Deferred income tax ) Accretion of investment income ) ) Changes in operating assets and liabilities: - - Accounts receivable ) ) Prepaid expenses ) ) Other current assets ) Other assets ) ) Accounts payable and accrued liabilities Accrued compensation and related expenses ) Deferred product revenues ) Deferred services revenues Net cash provided by operating activities Investing activities: Sales of available-for-sale investments Purchases of available-for-sale investments ) ) Purchases of property and equipment ) ) Acquisition, net of cash ) - Net cash used in investing activities ) ) Financing activities: Proceeds from stock options exercised Proceeds from issuance of common stock Tax benefits from stock-based payment arrangements Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid during the period for: Interest $
